GRIFFIN, Judge.
Appellant, Robin M. Bell, appearing pro se, has appealed an order of the Unemployment Appeals Commission affirming a referee’s decision denying her unemployment compensation on the ground she voluntarily terminated her employment.
Bell was employed by Longwood International Travel as a receptionist in 1991. She was subsequently promoted to an administrative position. On October 15, 1993, Bell’s employment was terminated. The reason for the termination was a disputed issue. She claims that the office manager informed her that the office receptionist was going to be “laid off’ and that Bell might be called upon to perform the receptionist’s job, as well as her own. Bell suggests that her response was to tell her employer that she was looking for another job, whereupon the employer fired her instead of the receptionist and told her to report to the unemployment office. The personnel manager, on the other hand, testified that she informed the claimant that other employees would be transferring to that office and that she was going to let the receptionist go. Bell responded that she did not think the receptionist could find another job and since she was already looking for other work, she asked to be laid off instead. The referee expressly resolved the factual conflicts in the evidence in favor of the employer “based on the candor and demeanor of witnesses.” Where the findings of fact of an appeals referee in an employment compensation case are supported by substantial competent evidence, this court is not in a position to overturn them. Given the facts found by the referee, we find no legal error and affirm.
AFFIRMED.
COBB and DIAMANTIS, JJ., concur.